DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  “3a” (see Figure 2); “LL1” (see Figure 7a); and “LL2” (see Figure 7b).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because “7c” should be changed to “7C” in Figures 7a and 7b to be in agreement with “7C” in Figure 3 and in the 35th line on page 12 of the applicant’s specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) 

Specification
The disclosure is objected to because of the following informalities:
On page 10, 27th line, replace “13a” with “13b” after “inlet-side electrode”.
On page 10, 29th line, replace “13b” with “13a” after “outlet-side electrode”.
On page 13, 18th line, replace “30” with “300” after “mold”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, 16th line, the phrase “can be” is indefinite, as “can be” recites an optional function of being “put”.  In this instance, it is suggested to replace “can be” with “is” to more distinctly define this limitation in the claim.
Claim 1 recites the limitation "the molten metal flow path forming body" bridging the 19th and 20th lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “forming” to obtain proper antecedent basis with “a molten metal flow path body” in the 5th line of claim 1.
Claim 1 recites the limitation "the molten metal flow path forming body" in the 22nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “forming” to obtain proper antecedent basis with “a molten metal flow path body” in the 5th line of claim 1.
With regard to claim 1, 23rd line, the phrase “can form” is indefinite, as “can form” recites an optional function of “forming”.  In this instance, it is suggested to replace “can form” with “form” to more distinctly define this limitation in the claim.
th line, the phrase “can apply” is indefinite, as “can apply” recites an optional function of “applying”.  In this instance, it is suggested to replace “can apply” with “applies” to more distinctly define this limitation in the claim.
With regard to claim 2, 3rd line, the phrase “can adjust” is indefinite, as “can adjust” recites an optional function of “forming”.  In this instance, it is suggested to replace “can adjust” with “adjusts” to more distinctly define this limitation in the claim.
Claim 4 recites the limitation "the molten metal flow path forming body" bridging the 5th and 6th lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “forming” to obtain proper antecedent basis with “a molten metal flow path body” in the 5th line of claim 1.
With regard to claim 5, 4th line, the phrase “can be” is indefinite, as “can be” recites an optional function of being “adjusted”.  In this instance, it is suggested to replace “can be” with “is” to more distinctly define this limitation in the claim.
With regard to claim 5, 5th line, the phrase “can be” is indefinite, as “can be” recites an optional function of being “adjusted”.  In this instance, it is suggested to replace “can be” with “is” to more distinctly define this limitation in the claim.
With regard to claim 6, 4th line, the phrase “can adjust” is indefinite, as “can adjust” recites an optional function of “forming”.  In this instance, it is suggested to replace “can adjust” with “adjusts” to more distinctly define this limitation in the claim.
With regard to claim 7, 16th line, the phrase “can be” is indefinite, as “can be” recites an optional function of being “put”.  In this instance, it is suggested to replace “can be” with “is” to more distinctly define this limitation in the claim.
th and 19th lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “forming” to obtain proper antecedent basis with “a molten metal flow path body” in the 5th line of claim 7.
Claim 7 recites the limitation "the molten metal flow path forming body" in the 22nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “forming” to obtain proper antecedent basis with “a molten metal flow path body” in the 5th line of claim 7.
With regard to claim 7, 23rd line, the phrase “can form” is indefinite, as “can form” recites an optional function of “forming”.  In this instance, it is suggested to replace “can form” with “form” to more distinctly define this limitation in the claim.
Claim 10 recites the limitation "the molten metal flow path forming body" bridging the 5th and 6th lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “forming” to obtain proper antecedent basis with “a molten metal flow path body” in the 5th line of claim 7.
With regard to claim 11, 4th line, the phrase “can be” is indefinite, as “can be” recites an optional function of being “adjusted”.  In this instance, it is suggested to replace “can be” with “is” to more distinctly define this limitation in the claim.
With regard to claim 11, 5th line, the phrase “can be” is indefinite, as “can be” recites an optional function of being “adjusted”.  In this instance, it is suggested to replace “can be” with “is” to more distinctly define this limitation in the claim.
th line, the phrase “can be” is indefinite, as “can be” recites an optional function of being “put”.  In this instance, it is suggested to replace “can be” with “is” to more distinctly define this limitation in the claim.
Claim 13 recites the limitation "the molten metal flow path forming body" bridging the 19th and 20th lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “forming” to obtain proper antecedent basis with “a molten metal flow path body” in the 5th line of claim 13.
Claim 13 recites the limitation "the molten metal flow path forming body" in the 22nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “forming” to obtain proper antecedent basis with “a molten metal flow path body” in the 5th line of claim 13.
With regard to claim 13, 23rd line, the phrase “can form” is indefinite, as “can form” recites an optional function of “forming”.  In this instance, it is suggested to replace “can form” with “form” to more distinctly define this limitation in the claim.
Claim 13 recites the limitation "the molten metal flow path forming body" in the 28th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “forming” to obtain proper antecedent basis with “a molten metal flow path body” in the 5th line of claim 13.
With regard to claim 13, 33rd line, the phrase “can apply” is indefinite, as “can apply” recites an optional function of “applying”.  In this instance, it is suggested to replace “can apply” with “applies” to more distinctly define this limitation in the claim.
th line, the phrase “can send” is indefinite, as “can send” recites an optional function of “sending”.  In this instance, it is suggested to replace “can send” with “sends” to more distinctly define this limitation in the claim.
With regard to claim 14, 16th line, the phrase “can be” is indefinite, as “can be” recites an optional function of being “put”.  In this instance, it is suggested to replace “can be” with “is” to more distinctly define this limitation in the claim.
Claim 14 recites the limitation "the molten metal flow path forming body" bridging the 18th and 19th lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “forming” to obtain proper antecedent basis with “a molten metal flow path body” in the 5th line of claim 14.
Claim 14 recites the limitation "the molten metal flow path forming body" in the 22nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “forming” to obtain proper antecedent basis with “a molten metal flow path body” in the 5th line of claim 14.
With regard to claim 14, 23rd line, the phrase “can form” is indefinite, as “can form” recites an optional function of “forming”.  In this instance, it is suggested to replace “can form” with “form” to more distinctly define this limitation in the claim.
Claim 14 recites the limitation "the molten metal flow path forming body" in the 28th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “forming” to obtain proper antecedent basis with “a molten metal flow path body” in the 5th line of claim 14.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 6-47506 A, of which a complete copy of the Japanese document with an English abstract was provided the Information Disclosure Statement dated May 4, 2020, and a machine translation of which is provided with this Office Action.
Regarding independent claims 1 and 13, JP 6-47506 discloses a device for continuously removing impurities from molten metal to be supplied to a metal product manufacturing device in a next stage (abstract; paragraphs [0009]-[0012] of translation; and Figures 3 and 4), in which the device comprises the following structural features (also refer to annotated Figure 4 of JP ‘506 below):
a molten metal flow path body (4) having a molten metal flow path from a molten metal supply tundish toward the metal product manufacturing device;

an electrode device composed of inlet-side and outlet-side electrodes that are provided in the impurity removal space, face each other in a longitudinal direction in which molten metal flows, and put into electrical contact with molten metal; and
a magnetic field device having a pair of permanent magnets that are provided outside the molten metal flow path body (4), face each other in a width direction intersecting the longitudinal direction, sandwich the impurity removal space of the molten metal flow path body (4) in the width direction, and have opposite poles facing each other to form a magnetic field in molten metal in the impurity removal space (see annotated Figure 4 below), wherein
the electrode device and the magnetic field device constitute an urging device that can apply a Lorentz force downward to molten metal in the impurity removal space so as to increase a density of the molten metal and cause impurities in the molten metal to rise up to a surface of the molten metal.


    PNG
    media_image1.png
    549
    648
    media_image1.png
    Greyscale

Regarding claim 2, a power supply is connected with the pair of electrodes in the electrode device, wherein the power supply can be adjusted to control an amount of current to adjust the Lorentz force.
Regarding claim 3, and based on the reasonable broadest interpretation that the outlet-side closed end plate serves in part to contain molten metal, the molten metal flow path body (4) in the longitudinal direction can be adjusted based on the height of the molten metal, serving to adjust a length of the impurity removal space.
Regarding claim 4, the inlet-side and outlet-side electrodes provided in the impurity removal space are adjustable so as to form first and second vertical gaps 
Regarding claim 6, it is inherent that a molten metal supply device (tundish) would supply molten metal from a preceding stage and operable to adjust an amount of the molten metal supplied to the metal product manufacturing device in a next stage.
Regarding independent claims 7 and 14, JP 6-47506 discloses a method of continuously removing impurities from molten metal to be supplied to a metal product manufacturing device in a next stage (abstract; paragraphs [0009]-[0012] of translation; and Figures 3 and 4), in which the method comprises the following steps (also refer to annotated Figure 4 of JP ‘506 above):
preparing a molten metal flow path body (4) having a molten metal flow path for flowing molten metal from a molten metal supply tundish toward the metal product manufacturing device;
providing an inlet-side closed end plate and an outlet-side closed end plate in the molten metal flow path body (4) so as to partition the molten metal flow path and form an impurity removal space (see annotated Figure 4 above);
providing an electrode device composed of inlet-side and outlet-side electrodes that are provided in the impurity removal space, face each other in a longitudinal direction in which molten metal flows, and put into electrical contact with molten metal in the impurity removal space (see annotated Figure 4 above);
providing a magnetic field device having a pair of permanent magnets that are provided outside the molten metal flow path body (4), face each other in a width direction intersecting the longitudinal direction, sandwich the impurity removal space of 
causing the electrode device and the magnetic field device that constitute an urging device to apply a Lorentz force downward to molten metal in the impurity removal space so as to increase a density of the molten metal and cause impurities in the molten metal to rise up to a surface of the molten metal.
Regarding claim 8, a power supply is connected with the pair of electrodes in the electrode device, wherein the power supply can be adjusted to control an amount of current to adjust the Lorentz force.
Regarding claim 10, the inlet-side and outlet-side electrodes provided in the impurity removal space are adjustable so as to form first and second vertical gaps between the bottom surface of the molten metal flow path body (4) and the outlet-side closed end plate (see annotated Figure 4 above).
Regarding claim 12, it is inherent that a molten metal supply device (tundish) would supply molten metal from a preceding stage and operable to adjust an amount of the molten metal supplied to the metal product manufacturing device in a next stage.

Allowable Subject Matter
Claims 5, 9, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest a device for continuously removing impurities from molten metal and a method of continuous impurity removal from molten metal that include all structural features and process steps of independent claims 1 and 5, respectively, and further including the following structural features and process steps:
1) the outlet-side closed end plate is configured such that a height of the outlet-side closed end plate is adjusted so that an amount of molten metal that overflows is adjusted (of dependent claim 5);
2) a step of adjusting a mounting position of the outlet-side closed end plate in the molten metal flow path body in the longitudinal direction so as to adjust a length of the impurity removal space (of dependent claim 9); and
3) a step of configuring the outlet-side closed end plate such that a height of the outlet-side closed end plate is adjusted and an amount of molten metal that overflows is adjusted (of dependent claim 11).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 4,244,796 is also cited in PTO-892.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        April 1, 2021